Citation Nr: 0710241	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-11 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1990 for the assignment of a total disability rating for 
bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

According to his VA Form-9, received in May 2003, the veteran 
indicated that he wished to have a Board hearing.  A travel 
board hearing was scheduled in September 2004, however, prior 
to the hearing, his representative indicated that the veteran 
would be unable to attend the hearing, and wished to withdraw 
his hearing request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to an effective date 
earlier than January 22, 1990 for the assignment of a total 
disability rating for bipolar disorder.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
present appeal, the record contains a June 2003 VCAA letter, 
however it does not provide notice of the type of evidence 
necessary to establish an earlier effective date for the 
assignment of a total disability rating for bipolar disorder.  
As such issue is the subject of the present appeal, on remand 
proper notice is required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran about effective 
dates for the award of benefits, and also includes an 
explanation as to the type of evidence that is needed to 
establish an earlier effective date.  Such notice must be 
provided prior to the adjudication of this issue.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  

Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to establish an 
earlier effective date for the assignment 
of a total disability rating for bipolar 
disorder; 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Following the completion of the 
development requested above, the earlier 
effective claim should be readjudicated 
by the RO.  If the benefit sought on 
appeal is not awarded, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




